DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “a transducer to transmit and receive an ultrasound”. The way the limitation is written makes it appear that the transducer transmits and receives the same ultrasound, however, it appears based on the specification (see pg. 8 third paragraph) as well as lines 6-7 of claim 1 that the transducer transmits an ultrasound beam and receives a reflected beam. Examiner recommends amending the claim such that the transducer transmits an ultrasound beam and receives a reflected beam and amending lines 6-7 to provide proper antecedent basis or something similar.  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “backing member” in claims 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “member” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “member”) is modified by functional language (“to absorb the ultrasound”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a backing material such as epoxy +tungsten powder (PGPub [0034]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “an ultrasound medical device”. It is unclear what constitutes the ultrasound medical device. For example, it is unclear if the ultrasound medical device is the transducer and/or the matching layer or if the ultrasound medical device is different from the transducer and/or the matching layer. For examination purposes, it has been interpreted that the ultrasound medical device is or includes the transducer, however, clarification is required. 
The term “high sensitivity” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been interpreted that any matching layer which reduces a different in acoustic resistance supports a reflected beam to be received with high sensitivity, however, clarification is required. 
Claim 1 recites the limitation “a backing member to absorb the ultrasound on an opposite side of the affected part with respect to the transducer”. The limitation is unclear as it is not clear how the backing member would absorb ultrasound on an opposite side of the affected part. In other words, the limitation appears to be reciting that the backing member absorbs ultrasound outside of or within the body in an area opposite the transducer of the affected part. For examination purposes, it has been interpreted to mean the backing member absorbs the ultrasound on an opposite side of the transducer with respect to the affected part, however, clarification is required. 
Claim 1 recites the limitation “absorb the ultrasound”. It is unclear if this is the transmitted ultrasound or received ultrasound or both that is absorbed. For examination purposes, it has been interpreted to mean absorb either transmitted or received ultrasound, however, clarification is required. 

	Claim 1 recites the limitation “a nuclear medicine detector”. It is unclear if the nuclear medicine detector is the scintillator or a different nuclear medicine detector. For examination purposes, it has been interpreted to mean the scintillator, however, clarification is required. 
 	Claim 1 recites the limitation “a nuclear medicine probe”. It is unclear if the nuclear medicine probe is the same as the handheld ultrasound and nuclear medicine fusion imaging device, the nuclear medicine detector, or if this is a different nuclear medicine probe. For examination purposes, it has been interpreted to be either the same or different as the recited imaging device, however, clarification is required.
	Claim 2 recites the limitation “a backing member”. It is unclear if this is the same backing member of claim 1 or if this is a different backing member. In other words, it is unclear if the claim is attempting to further narrow the position of the backing member of claim 1 to be between the scintillator and the transducer or if the claim is attempting to introduce an additional backing member. The figures appear to show a second backing material interposed between the scintillator and the transducer and do not appear to show the backing member which acts as a collimator between the scintillator and the transducer, thus it has been interpreted that the claim is introducing an additional backing member, however, clarification is required.  
Claim 3 recites the limitation “wherein comprises an array of probes connected in parallel”. The limitation is unclear as to what element comprises an array of probes. In other words, there appears to be a word missing between “wherein” and “comprises”. It is further unclear if the array of probes includes the nuclear medicine probe of claim 1 or if this is a different array of probes. For examination purposes, it has been interpreted to mean the imaging device comprises an array of probes which may or may not be or include the nuclear medicine probe. 
The term “small size” in claim 4 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been interpreted that any transducers which fit in the device are considered “small size”, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 4995396 A), hereinafter Inaba in view of Gu et al. (US 20150157292 A1), hereinafter Gu as evidenced by NPL Abbaspour et. al. (“Cadmium Telluride Semiconductor Detector for Improved Spatial and Energy Resolution Radioisotopic Imaging”)  .
Inaba teaches a handheld ultrasound and nuclear medicine fusion imaging device (at least fig. 3 (61) and corresponding disclosure in at least Col. 8 lines 38-44. Examiner notes an endoscope is handheld),
A transducer (at least fig. 3 (78) and corresponding disclosure in at least Col. 8 line 67-Col. 9 line 28) to transmit and receive an ultrasound (Examiner notes an ultrasonic vibrator (probe) would necessarily be to transmit and receive ultrasound see also Col. 5 lines 35-36 which disclose a transmitting/receiving surface of ultrasonic vibrator)
A backing member (at least fig. 3 (51) and corresponding disclosure in at least Col. 8 line 67-Col. 9 line 28) to absorb the ultrasound on an opposite side of the affected part with respect to the transducer (Col. 9 lines 4-10 which disclose the collimator 51 is made of a material such as lead glass made by mixing lead at a high rate into a plastic or epoxy resin. Examiner notes a collimator comprising epoxy resin or plastic would at least absorb some of the ultrasound on the opposite side of the transducer with respect to the affected part) 
A radioactive ray detector (at least fig. 3 (50) and corresponding disclosure in at least Col. 8 line 67-Col. 9 line 28) to detect gamma rays which are radiation (at least Col. 5 lines 43-45 which disclose radioactive ray detecting device to output a current corresponding to the intensity of such radioactive rays such as gamma rays)
Wherein an ultrasound medical device and a nuclear medical detector are combined into one probe (1) using the backing member (103) as a collimator (Col. 10 lines 44-53) of a nuclear medicine probe (1).
	The embodiment of fig. 3 fails to explicitly disclose wherein the radiation detector is or comprises a scintillator to detect the gamma rays which are radiation. 
Inaba teaches an additional embodiment in which the radioactive ray detector (at least fig. 50 (554) and corresponding disclosure in at least Col. 28 lines 55-65) consists of a scintillator (at least fig. 50 (552) and corresponding disclosure in at least Col. 28 lines 55-65) and a photodiode (at least fig. 50 (553) and corresponding disclosure in at least Col. 28 lines 55-65)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the radioactive ray detector of Inaba fig. 3 to include the radioactive ray detector including a scintillator as taught by fig. 50 in order to provide an gamma ray detector having a high luminous efficiency which is costly effective (as evidenced by Abbaspour pg. 102 which discloses that conventional detection system mostly based on NAI(T1) (which is a scintillation substrate as disclosed in 101) with a high luminous efficiency and is costly effective). Additionally examiner notes that such a modification amounts to merely a simple substitution of one known radioactive ray detector for another yielding predictable results with respect to gamma radiation detection rendering the claim obvious (MPEP 2143).

It is unclear if the device comprises a matching layer positioned on top of the transducer to reduce a difference in acoustic resistance between the transducer and an affected part, to support an ultrasound beam to be smoothly transmitted into tissue and a reflected beam to be received with high sensitivity.
Nonetheless, Gu in a similar field of endeavor involving ultrasound probes, teaches a matching layer (at least fig. 2 (2) and corresponding disclosure in at least [0052]) positioned on top of a transducer (at least fig. 2 (3) and corresponding disclosure in at least [0052])(see at least fig. 2) to reduce a difference in acoustic resistance between the transducer and an affected part, to support an ultrasound beam to be smoothly transmitted into tissue and a reflected beam to be received with high sensitivity ([0054] which disclose the matching layer may reduce a difference in acoustic impedances (i.e. resistance) between the transducer and the subject to match the acoustic impedances, thereby allowing ultrasonic waves generated in the transducer to be efficiently transmitted to the subject. Examiner notes such a matching layer would support a reflected beam to be received with high sensitivity accordingly). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Inaba to include a matching layer as taught by Gu in order to allow ultrasonic waves to be efficiently transmitted to the subject (Gu [0054])

Regarding claim 2, 
Inaba, as modified, teaches the elements of claim 1 as previously stated. The embodiment of fig. 3 fails to explicitly disclose a backing member interposed between the scintillator and the transducer.
Inaba in a separate embodiment (see at least fig. 2) teaches a backing member (at least fig. 2 (29) and corresponding disclosure in at least Col. 5 lines 31-59) interposed between a radioactive ray detector (at least fig. 2 (40) and corresponding disclosure in at least Col. 5 lines 31-59) and a transducer (at least fig. 2 (27) and corresponding disclosure in at least Col. 5 lines 31-59) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the embodiment of fig. 3 to include a backing member as taught by fig. 2 in order to provide dampening of the ultrasonic waves on the opposite side of the transducer with respect to the transmission direction, such a backing member would ensure the ultrasonic waves transmitted by the ultrasound vibrator are transmitted in the desired direction. 
Examiner notes in the modified system the radioactive ray detector (50) of fig. 3 has been substituted with the radioactive ray detector (554) of fig. 50 consisting of a scintillator (552) and photodiode (553)  as shown in fig. 50, therefore in the modified system the backing member (29) is interposed between the scintillator (552) and the transducer (100). 

Regarding claim 4,
Inaba teaches the elements of claim 2 as previously stated. It is unclear if in the embodiment of fig. 3 the ultrasonic probe comprises an array of small size piezoelectric elements. 
Nonetheless, Gu further teaches wherein the transducer (3) comprises an array of small size piezoelectric elements ([0013] which discloses the at least one transducer may include a plurality of transducers in the form of a matrix array and [0038] which discloses transducer 3 may be formed of a piezoelectric material).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Inaba, as currently modified, to include an array of small size piezoelectric elements as taught by Gu in order to convert electrical energy into mechanical vibration energy and vice versa (Gu [0037]), thus enabling the vibrator to transmit and receive energy for detecting purposes accordingly. Such a modification amounts to merely a simple substitution of one known ultrasonic vibrator for another rendering yielding predictable results with respect to ultrasound detection rendering the claim obvious (MPEP 2143).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Gu as evidenced by Abbaspour as applied to claim 2 above and further in view of Majewski et al. (US 20140276032 A1).
Regarding claim 3, 
Inaba teaches the elements of claim 2 as previously stated. Inaba further teaches wherein a probe comprises the transducer, the backing member, the scintillator and the photosensor.  Inaba fails to explicitly teach wherein comprises an array of probes connected in parallel, each probe comprising the transducer, the air or backing member, the scintillator and a photodetector.
 Examiner notes in the modified system the radioactive ray detector (50) of fig. 3 has been substituted with the radioactive ray detector (554) of fig. 50 consisting of a scintillator (552) and photodiode (553) as shown in fig. 50, therefore the probe of the modified system described in claim 2 would comprise the transducer (78), the backing member (101), the scintillator (552) and the photodiode (553).
Majewski teaches a handheld ultrasound and nuclear medicine fusion imaging device, comprising:
A transducer (at least fig. 13A or 13B (14) and corresponding disclosure in at least [0098]) to transmit and receive ultrasound;
And a scintillator (at least fig. 13A or 13B (12) and corresponding disclosure in at least [0098]-[0099] which discloses the gamma sensor is a collimator +scintillator +SiPM photodetector) to detect gamma rays which are radiation ([0098] which discloses gamma probe sensor)
Wherein comprises an array of probes connected in parallel, each probe comprising a transducer ([0110] which discloses a preferred ultrasound probe comprises a 2D array of piezoelectric material that proves 3D ultrasound images), the backing member [0110] which discloses the probe will also consist of a backing layer), the scintillator ([0109] which discloses the preferred technology of the gamma probe is a combination of compact Silicone Photomultipliers and plate scintillators and [0116] which discloses the scintillator elements are imbedded in the collimator structure), and a photodetector ([0109] which discloses the preferred technology of the gamma probe is a combination of compact Silicon photomultipliers and [0109] which discloses pad array constituting siPMs (i.e. photosensor))
Examiner notes that by including an array of transducers, a backing layer, an array of scintillators, and an array of photodetectors, in the transducer 14 and gamma probe sensor 12 of fig. 13 would result in an array of probes (i.e. an array including all elements) connected in parallel. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Inaba, as currently modified, to include a plurality of arrays of probes as taught by Majewski in order to provide a large enough accumulation of detected gamma events to provide a distribution of the gamma emission points in the screened section of the affected area as well as provide beam steering to increase the field of view to allow imaging a specific region of interest of a target organ when performing ultrasound imaging. Such a modification amounts to merely a duplication of parts rendering the claims obvious (MPEP 2144).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/               Examiner, Art Unit 3793   

                                                                                                                                                                                      /KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793